Citation Nr: 0931736	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty with the United States Army 
from February 1952 to March 1955, to include combat duty in 
Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and October 2007 rating 
decisions by the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The June 
2006 decision denied service connection for coronary artery 
disease, while the October 2007 decision denied service 
connection for hepatitis C, brain damage, and diabetes 
mellitus.

The veteran testified at a June 2008 hearing before the 
undersigned Veterans Law Judge, held at the RO.  A transcript 
of the hearing has been associated with the claims file.

When these claims were previously before the Board in August 
2008, service connection for hepatitis C and brain damage was 
denied.  No further issue remains on appeal with respect to 
these matters.  The issues of service connection for diabetes 
mellitus and coronary artery disease were remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
for evidentiary development.  All requested actions having 
been taken, the claims have been returned to the Board for 
further appellate consideration.

Unfortunately, for reasons discussed below, the appeal is 
again REMANDED to the RO via AMC.  VA will notify the 
appellant if further action is required.


REMAND

In the August 2008 Board remand, the Board noted that Dr. F. 
Trotta, a VA psychologist, had stated in May 2007 that "[i]t 
is reasonable to assume that the stress symptoms from combat 
helped precipitate and worsen [the veteran's] medical 
problems."  The medical problems he refers to are diabetes 
and heart problems.

The Board remanded the claims for a VA examination and 
medical opinion.  VA has a duty to assist the veteran in the 
development of his claims.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board found that the statement of Dr. Trotta raised the 
possibility of a nexus between service and current 
disability, and hence a medical opinion was required.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The requested VA examination was conducted in December 2008, 
and a medical opinion was obtained from Dr. D. Romanoff.  Dr. 
Romanoff stated, "Regarding the fundamental question of 
whether this patient's type 2 diabetes mellitus, 
hypertension, [and] coronary artery disease are related to 
his [PTSD]..., it is my medical opinion that it is just as 
likely as not that there is no connection between this 
patient's [PTSD] and his development decades later of his 
coronary artery disease, type 2 diabetes mellitus, and his 
hypertension.  I state this as there is no medical literature 
supporting this contention that I am aware of."

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, the medical opinion of Dr. Romanoff appears to indicate 
that there is a 50 percent chance that the claimed conditions 
(diabetes mellitus and coronary artery disease) are not 
related to PTSD; by extension, there is therefore a 50 
percent chance that PTSD did cause or aggravate the 
conditions.  Standing alone, this statement would meet the 
legal standard for a grant of benefits, as the evidence would 
be in equipoise and all reasonable doubt is resolved in favor 
of the Veteran.  That quoted statement, however, does not 
stand in a vacuum.  Rather it is surrounded by Dr. Romanoff's 
other statements which provide rationale for his concluding 
opinion.  On review of the statements surrounding the 
equivocal opinion, it appears that Dr. Romanoff actually 
intended to indicate that it was not likely that the claimed 
conditions were related to PTSD.  Specifically, the doctor 
has confused this matter by stating that there is nothing in 
the medical literature supporting the Veteran's contentions.  
This directly contradicts his statement that appears to 
indicate there is a 50 percent chance of a relationship.  
Although the Board deeply regrets the additional delay, a 
remand is required for clarification of the medical opinion.

The Board also notes that the August 2008 remand required the 
RO or AMC to provide the Veteran with legally adequate notice 
under the VCAA regarding his claims of service connection.  A 
September 2008 letter was sent, but the Board notes several 
potential deficiencies.  As the claim must be remanded for 
other reasons, the Board will take the opportunity to ensure 
the Veteran receives proper notice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Provide the Veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 
(regarding notice of assignment of 
effective dates and disability 
evaluations).  The letter should notify 
the Veteran regarding how to establish 
secondary service connection for both 
diabetes and coronary artery disease.  
Legally sufficient notice must also 
contain information on direct service 
connection.

2.  The RO should contact Dr. D. Romanoff 
at the VA Medical Center in Philadelphia, 
Pennsylvania, or at such other VA facility 
which may currently employee him.  Dr. 
Romanoff should be asked to review his 
examination report of December 28, 2008, 
and to clarify his conclusions regarding 
the role of PTSD in causing or aggravating 
the Veteran's diabetes mellitus and his 
coronary artery disease.  The examiner 
should specifically state whether it is at 
least as likely as not that PTSD caused or 
permanently and chronically aggravated 
diabetes or coronary artery disease.  In 
other words, is there a 50 percent or 
greater probability that PTSD played a 
role in the development or aggravation to 
the current severity of either disease?

3.  If Dr. Romanoff is unavailable to 
clarify his opinion, the Veteran must 
again be scheduled for VA diabetes, heart, 
and arteries examinations.  The claims 
file must be reviewed in conjunction with 
the examinations.  The examiner should 
opine as to whether it is at least as 
likely as not that currently diagnosed 
type II diabetes mellitus, coronary artery 
disease, or hypertension are caused by or 
permanently and chronically aggravated by 
PTSD.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



